Order entered August 13, 1952, affirmed, with $10 costs and disbursements. Appeal from order entered July 7, 1952, dismissed as academic. All concur. (Appeals from part of an order denying motions to strike out certain allegations in the amended complaint; also appeals from an order denying motions to strike out certain allegations in the second amended complaint, in an action to recover damages alleged to have been sustained by plaintiff because of malicious prosecution.) Present — Yaughan, J. P., Kimball, Piper, Wheeler and Yan Duser, JJ.